Name: Commission Regulation (EEC) No 1486/89 of 30 May 1989 reducing the basic and buying-in prices for nectarines for the 1989 marketing year following the overrun of the guarantee threshold
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 147/22 Official Journal of the European Communities 31 . 5 . 89 COMMISSION REGULATION (EEC) No 1486/89 of 30 May 1989 reducing the basic and buying-in prices for nectarines for the 1989 marketing year following the overrun of the guarantee threshold Act of Accession, to maintain the rules in force for fruit and vegetables under their existing domestic market arrangements ; whereas in consequence the prices and amounts set by the present Regulation are applicable only in the Community of Ten ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The basic and buying-in prices fixed for nectarines for 1989 by Regulation (EEC) No 1120/89 shall be reduced by 20 % to the following : (ECU/100 kg net) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1119/89 (2), and in particular Article 16a (5) thereof, Whereas Commission Regulation (EEC) No 1404/88 0 set the intervention threshold for nectarines for 1988 at 37 272 tonnes ; Whereas Article 16a (1 ) of Regulation (EEC) No 1035/72 provides that if during the course of a marketing year intervention for nectarines in the Community of Ten under Articles 15, 15b, 19 and 19a of that Regulation covers quantities in excess of the threshold set for the marketing year, the basic and buying-in prices fixed for the following marketing year are to be reduced by 1 % for every 2 500 tonnes of the overrun ; Whereas information provided by the Member States indicates that intervention for nectarines in the Community of Ten in 1988 covered 91 141 tonnes ; whereas an overrun by 53 869 tonnes of the intervention threshold set for 1988 has been recorded by the Commission ; Whereas the basic and buying-in prices fixed for nectarines for 1989 by Council Regulation (EEC) No 11 20/89 (4) must consequently be reduced by 20 % ; Whereas Spain during the first phase and Portugal during the first stage are authorized, under the terms laid down in Articles 133 to 135 and 262 to 265 respectively of the Period From 1 June to 31 August Basic price Buying-in price June 47,92 23,00 July and August 43,54 20,90 These prices refer to nectarines of the varieties Armking, Crimsongold, Early Sun Grand, Fantasia, Independence, May Grand, Nectared, Snow Queen and Starkredgold, quality class I , size 61 to 67 millimetres, presented packed . They take no account of the cost of the packaging. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . 0 OJ No L 118, 29 . 4. 1989, p. 12. 0 OJ No L 129, 25 . 5. 1988, p. 13 . (&lt;) OJ No L 118, 29 . 4. 1989, p. 14.